Citation Nr: 1123834	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-39 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for anxiety disorder with depressive features.  

2.  Entitlement to service connection for impotency.  

3.  Entitlement to service connection for an esophagus disability.  

4.  Entitlement to service connection for hair loss on upper legs.  

5.  Entitlement to service connection for epidermal lesions on the back.  

6.  Entitlement to service connection for nerve damage to the left lower extremity.  

7.  Entitlement to service connection for nerve damage to the right lower extremity.  

8.  Entitlement to service connection for a gastrointestinal disability.  

9.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1984.  A January 1986 Administrative Decision found that the period of service from October 19, 1979, to April 13, 1984, was terminated under conditions which preclude the payment of Department of Veterans Affairs (VA) benefits.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2007 and June 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for anxiety disorder with depressive features; denied claims for service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, and a gastrointestinal disability; and continued a 10 percent rating for PTSD.  

(The issues of entitlement to service connection for a low back disability and a jaw disability are the subjects of a separate Board Decision.)

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for anxiety disorder with depressive features and entitlement to service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, and a gastrointestinal disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent rating for his disability under Diagnostic Code 9411, which applies to posttraumatic stress disorder.  

Under Diagnostic Code 9411, a 10 percent rating is assigned for a mental disorder (which includes PTSD) when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As an initial matter, the Board notes that the Veteran is incarcerated.  VA has a statutory obligation to assist Veterans in the development of their claims.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  The Board notes that the RO attempted to schedule a March 2007 VA examination for the Veteran at a VA medical center.  However, prison officials informed the RO that the Veteran was incarcerated until 2023 and that they would not transport him to a VA medical center for an examination.  Prison officials also advised the RO that the correctional facility was not staffed to provide a medical examiner to conduct an examination on site.  The RO subsequently requested the Veteran to identify or provide evidence showing current treatment for his PTSD, but he only furnished information regarding treatment for his PTSD during service.  The RO also requested the Veteran to provide an updated release of information for the Alabama State Department of Corrections in order to obtain any relevant mental health records therein.  However, the Veteran did not execute an updated release of information for this facility.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2010).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Veteran submitted March 2007 lay statements from friends and fellow inmates in support of his claim.  These statements provide evidence that the Veteran was very jumpy and easily startled when he heard loud noises or when people walked up behind him unnoticed and that he talked to himself at times.  When watching television, the Veteran was observed to be emotional with tears running down his face.  He was noted to avoid war movies and would sometimes sit in a trance on his bed.  He was also noted to suffer from irregular sleep patterns, few interests and hobbies, concentration problems, and depression.  

The lay evidence of record shows that the Veteran has mild symptoms.  The Veteran has complained of suffering from exaggerated startle response, depression, concentration problems, and sleep difficulties.  However, the evidence of record has showed the Veteran to be generally functioning pretty well.  Additionally, although the Veteran has reported having few interests and hobbies, he has still been able to maintain some functional and meaningful interpersonal relationships with friends.  The Veteran's symptoms do not appear to have increased to such an extent that he is disabled by his PTSD to the extent required for a higher rating.  Accordingly, the Board finds that the Veteran's symptoms related to PTSD have not worsened to the extent that an increased rating is warranted. 

Based upon the above findings, the Board finds that the Veteran's disability more nearly approximates a 10 percent disability rating than any higher rating.  The evidence does not support a finding of deficiencies in most areas.  The Veteran is not shown to have symptoms such as suicidal or homicidal ideation or obsessional rituals which interfere with routine activities, and the evidence does not speech that is intermittently illogical, obscure, or irrelevant.  Rather, the Veteran's speech was noted to reflect appropriate education and maturity for his age by one of the Veteran's fellow inmates.  Reports of his condition have not shown that he has near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Likewise, the evidence does not show a lack of judgment or insight, poor orientation, or a disheveled appearance.  Thus, the findings do not support the conclusion that the Veteran has spatial disorientation, neglect of personal appearance and hygiene, and inability to perform occupational tasks.  Although the Veteran has been noted to suffer from occasional depression as well as irregular sleep patterns, these symptoms by themselves are not enough to warrant an increased rating of 30 percent since the evidence does not show that the Veteran also suffered from anxiety, suspiciousness, panic attacks, and mild memory loss.  His symptoms have been noted to be mild in nature, and are not sufficient to warrant an increased rating of 30 percent for his PTSD.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that the Veteran's PTSD does not warrant an increased rating for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular Consideration

The Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected PTSD do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the PTSD or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2007 and a rating decision in June 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2008 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board notes that the RO had requested the Veteran to provide an updated release of information for the Alabama State Department of Corrections in order to obtain any relevant mental health records therein.  However, the Veteran did not execute an updated release of information for this facility.  VA has also attempted to obtain a medical examination in relation to this claim, but the prison officials have advised VA that the Veteran will not be transported to a VA medical center for an examination and that the prison is not staffed to provide an examiner to conduct an examination at the prison.  Nevertheless, since VA did request an updated release form from the Veteran for additional medical records and also did attempt to obtain a medical examination in compliance with the regulations, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995), the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

A rating in excess of 10 percent for PTSD is denied.  


REMAND

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A June 2010 rating decision declined to reopen the Veteran's claim for service connection for anxiety disorder with depressive features and also denied his claims for service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, and a gastrointestinal disability.  In June 2010, the Veteran expressed disagreement with the denials of his claims.  No statement of the case has been issued regarding the declining to reopen the Veteran's claim for service connection for anxiety disorder and the denials of the Veteran's claims for service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, and a gastrointestinal disability.  Therefore, these claims must be remanded for the issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issues of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for anxiety disorder with depression and entitlement to service connection for impotency, an esophagus disability, hair loss on upper legs, epidermal lesions on the back, nerve damage to the left lower extremity, nerve damage to the right lower extremity, and a gastrointestinal disability.  Inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of those issues.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


